TOWNSEND, District Judge.
The articles in question herein are tidies or covers with openwork patterns formed therein, the threads and edges of which have been stitched in ornamental designs by hand'. The collector assessed them for duty under Tariff Act Oct. 1, 1890, c. 1244, § 1, par. 373, Schedule J, 26 Stat. 594, as articles composed of flax embroidered or embroideries. The importers protested, claiming that they were neither embroideries or commercially known as such, but were dutiable as manufactures of flax, under paragraph 371 of said act, 26 Stat. 594. The only evidence as to commercial designation was that of the importers’ clerk, who testified that they were not known as embroideries in the trade. This evidence of this single interested witness is incompetent to establish the scope of the commercial designation “embroideries.” He has never bought or sold embroideries, and does not deal in them. His only knowledge is as to the designation under which these tidies are known in the linen trade. The Board of General Appraisers, however, has found that the articles are openwork, and are not commercially known as embroidery. The single question is whether they are embroidered articles in fact.
The board has found that these tidies are ornamentally worked by hand with a needle and thread, and this constitutes embroidery. The single witness for the importers does not deny this fact. He only says: “There is no embroidery in this as known by the trade.” Webster defines “to embroider” as “to ornament with needlework”; and “embroidery” as “needlework used to enrich textile fabrics.” The evidence as to the process here employed accords with this definition.
In the absence of any affirmative or sufficient evidence that these articles have any commercial meaning which would exclude them from the class of embroideries or articles- embroidered, the decision of the Board of General Appraisers is affirmed.